Citation Nr: 1635801	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-10 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1956 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Seattle, Washington Department of Veterans Affairs Regional Office (RO). 

In his April 2013 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for July 2015. However, in a July 2015 statement, the Veteran withdrew his request for a hearing and asked that his claim be decided based on the evidence of record. 

This matter was previously before the Board in November 2015, at which time it was remanded for additional development.  The RO has complied with the remand directives.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic respiratory lung disorder did not have its onset during service nor was it caused or aggravated by service, to include possible exposure to asbestos.



CONCLUSION OF LAW

The criteria for a grant of service connection for a respiratory disorder are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015). For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in March 2010.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims. Review of the record shows that VA has obtained all identified and available service and post-service treatment records for the Veteran. 

The Board finds that the RO has complied with the November 2015 Board remand directives as the Veteran was afforded a VA examination in February 2016.  The Board finds that the examination report is adequate as it is based on a review of the record, consideration of the Veteran's statements, and a rationale supported by the objective medical evidence.  
 
It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).



Law and analysis

Concerning the element of in-service disease or injury, the Veteran's service treatment records are negative for any respiratory problems.  However, the Veteran has asserted that he has asbestos related lung disease, as a result of in-service exposure to asbestos while serving aboard the USS Piedmont as a cook. A review of the Veteran's service records confirms that he served on the USS Piedmont and also on the USS Gilligan. The Veteran's service records, including his service separation form, do not provide information about the Veteran's military occupational specialty while on active service. 

During a January 2016 phone contact with the VA, the Veteran stated that he believes he was exposed to asbestos during service in that the overhead piping and those bulkheads on his ship were wrapped in asbestos.  The Veteran further stated that the steam from the kettles in the kitchen where he served as a cook, created expansion and contraction, thus creating exposure to asbestos on a regular basis.  The Veteran also contended that he was exposed to asbestos in his sleeping quarters as well as in the shower rooms.  

As the Veteran's service records confirm that he served aboard two naval vessels during his active service and as it is common knowledge that ships built prior to 1980 contained asbestos materials, the Board concedes that the Veteran was exposed to asbestos while on active duty. 

Post-service VA treatment records show that in March 2009, a CT of the Veteran's chest was negative with the exception of an imaging study finding of bilateral chronic pulmonary changes consistent with pulmonary fibrosis.  The diagnostic imaging report showed clear lungs and an unremarkable heart.  There was no evidence of acute cardiopulmonary disease.  The radiologist specifically noted "peripheral interstitial lung densities are concerning for developing chronic lung disease/fibrosis.  A right lung base irregular density also represents chronic disease, but other causes, such as pneumonia or atypical malignancy are not excluded."

The Veteran's medical providers did not indicate the cause or likely etiology of the findings; however, it was noted that following active service, the Veteran worked as a pipe fitter, retiring sometime in the late 1990s, and that he has a significant history of tobacco use.

The Veteran's treatment records otherwise do not contain a diagnosis of lung disease.  A May 2015 treatment record shows the Veteran's lungs were clear and a chest x-ray showed no pulmonary parenchymal masses or infiltrates and the cardiomedisastinal silhouette and pulmonary vasculature was within normal limits.  The examiner found that no active cardiopulmonary disease is identified.  

In June 2015, the Veteran's physician noted lung nodules and clarified that "thought was 'lung cancer' explained that are nodules inflammatory, not enlarged nodes, but we will watch again in 12 months and [the Veteran] should continue to try to stop smoking."[sic].  An August 2015 treatment record shows no history of a respiratory disorder.  A physical examination showed the Veteran's breathing to be clear to auscultation bilaterally.

The Veteran underwent a VA examination in February 2016.  The examiner noted that the Veteran was a cook aboard two Navy ships during his service from 1956 through 1959.  After service, the Veteran worked in the construction industry as a pipe-fitter until 1997.  The Veteran had a significant history of substance abuse and alcohol abuse.  The Veteran also began smoking at age 12 and continues to smoke, having a 60+ pack year history of cigarette smoking.  

A review of the medical records showed the Veteran showed a "lung age of 69" when he was 58 in 2008.  In 2009, records document bilateral chronic pulmonary changes consistent with pulmonary fibrosis on CT.  A follow-up CT scan in 2014 showed "edema with development of mild basilar subpleural fibrosis and a new 6 mm right lower lobe groundglass focus since 2005, likely focus of adenomatous hyperplasia for which follow-up in approximately 6 to 12 months suggested to document stability."  The examiner further noted a CT scan in 2015 that showed stable and new findings, specifically a new 3mm lingular nodule and 4-5mm right lower lobe groundglass nodule.  The examiner stated that other than the lingular nodule, there was no mention of fibrosis.  

The examiner opined that there is no evidence that the Veteran has ever been diagnosed with asbestosis.  Specifically, he commented:

Asbestosis is diagnosed when there are pleural plaques on imaging studies, lung fibrosis, restrictive lung disease, and abnormal DLCO. Veteran's imaging studies do demonstrate some changes but he has never been diagnosed with asbestosis, as criteria of asbestosis has not been met. Similar changes are not exclusive to or pathognomic of asbestosis, and can be found in over 150 different conditions with pulmonary fibrosis.

The examiner also opined that the Veteran does not currently have a diagnosed lung disability.  Specifically, he stated that "Veteran has no respiratory symptoms and has not been prescribed any respiratory medications. Therefore, other than incidental radiographic findings, no clinical disability related to the respiratory system has been documented."

Finally, the examiner opined that the Veteran's currently known pulmonary abnormalities on imaging studies are not as least as likely as not related to his active service, including exposure to asbestosis.  In support of this opinion, the examiner stated:

From what has been documented repeatedly by his civilian and VA physicians, the proximate cause of any radiographic changes (emphysema and bullous changes) demonstrated now or since 2005, are and have been at least as likely as not due to his excessive and prolonged cigarette smoking. Other abnormalities are under periodic surveillance. Groundglass nodule and fibrosis noted on imaging studies are not exclusive to asbestosis. In many cases, exact etiology can never be determined, and may be due to a wide variety of conditions, including infections, interstitial diseases, neoplastic conditions, collagen disorders, and many are idiopathic.

According to "A Practical Approach to Occupational & Environmental Medicine", 3rd Edition, Page 303, 'Asbestosis', ..." to produce interstitial fibrosis, there needs to have been exposure to substantial air concentration (of the order of 2 fibers per milliliter or higher) for at least 10 years, and usually for more than 20 years. Asbestos is a dose related disease". 

It is obvious that veteran's MOS (and the length of service) in Navy would not expose him to the level required to cause asbestosis. But his many decades of exposure in the construction industry as a pipe fitter most certainly did, and is the proximate cause of asbestos exposure.

Upon review of the evidence of record, the Board finds that service connection for a lung disorder is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In the absence of proof of a present disability, there can be no valid claim. Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The evidence does not show a diagnosis of asbestosis.  Additionally, although the record contains radiologic findings of abnormalities in the lungs, the Veteran has not been diagnosed with a respiratory disorder.  While the Board does not dispute that the Veteran may experience some sort of recurring symptomatology, there is no objective clinical confirmation that he suffers from a respiratory disorder and his post-service assertions alone cannot satisfy that criteria. See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability). 

Furthermore, to the extent that the Veteran contends that the abnormal imaging studies constitute a disability for VA compensation purposes, the February 2016 VA examiner opined that the findings are at least as likely as not due to either the Veteran's extensive history of cigarette smoking, are idiopathic, or are related to his post-service employment as a pipe-fitter and not his active duty.  

Consideration has also been given to the Veteran's statements asserting a nexus between his claimed disabilities and service. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the existence and etiology of a respiratory disorder, to include asbestosis, such an opinion falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). These disorders are not the types of conditions that are readily amenable to lay diagnosis or lay observation  regarding their etiology. As the evidence shows, radiological testing and other specific tests and findings are needed to properly assess and diagnose these disorders, and training and education is required to interpret these tests and determine the cause of any findings revealed. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

While the Board readily acknowledges that the Veteran is competent to report problems breathing, there is no indication that he is competent to diagnose a respiratory disorder or asbestosis, or render an opinion that relates these disorders to service. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Accordingly, this lay evidence does not constitute competent medical evidence.

Accordingly, the preponderance of the evidence is against this service connection claim, and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for a lung disorder is denied.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


